                  Case 3:18-cv-01587-JD Document 81 Filed 04/10/19 Page 1 of 3




 1    SIRINE SHEBAYA (pro hac vice)
      MUSLIM ADVOCATES
 2    P.O. Box 34440
      Washington, D.C. 20043
 3    Telephone: (202) 897-2622
      Facsimile: (202) 508-1007
 4    sirine@muslimadvocates.org
 5

 6                              UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
 7                                 SAN FRANCISCO DIVISION

 8
                                                                     Civil Case No. 3:18-cv-01587
 9    Farangis Emami, et al.,
                                       Plaintiffs,                   NOTICE OF ERRATA TO
10                                                                   PLAINTIFFS’ SECOND
                                       -against-                     AMENDED COMPLAINT FOR
11                                                                   INJUNCTIVE AND
      KIRSTJEN NIELSEN, in her official capacity as                  DECLARATORY RELIEF AND
12                                                                   FOR WRIT OF MANDAMUS
      Secretary of Homeland Security, et al.,
13
                                       Defendants.
14

15             Plaintiffs hereby respectfully notify the Court and all interested parties of the following

16   errata:
17             On February 23, 2019, Plaintiffs filed their Second Amended Complaint (“SAC”). ECF
18
     No. 75. Paragraph 309 on Page 61 of the SAC begins with a sentence fragment that was marked
19
     for deletion but remained in the text of the as-filed SAC due to an inadvertent clerical error.
20
     Paragraph 309 of the SAC should have alleged as follows:
21
               309.   In defending their own rights, the individual Plaintiffs will defend the rights
22                    of all Class members fairly and adequately. Plaintiffs are represented by
                      counsel with deep knowledge of immigration law and civil rights law and
23                    with extensive experience litigating complex cases and class actions.
                      Counsel have the requisite level of expertise to adequately prosecute this
24                    case on behalf of Plaintiffs and the Class.
25    NOTICE OF ERRATA                                   1
      Case No. 3:18-CV-01587
26

27

28
                Case 3:18-cv-01587-JD Document 81 Filed 04/10/19 Page 2 of 3




 1          Plaintiffs’ counsel apologizes to the Court and all parties for any confusion or

 2   inconvenience created by this error. Plaintiffs have filed as an attachment to this notice a
 3   corrected SAC that remedies this mistake and makes no other changes.
 4

 5                                                 Respectfully submitted,

 6
      DATED: April 10, 2019                        /s/ Sirine Shebaya
 7           Washington, DC                        Sirine Shebaya (pro hac vice)
                                                   MUSLIM ADVOCATES
 8                                                 P.O. Box 34440
                                                   Washington, DC 20043
 9                                                 Telephone: (202) 897-2622
                                                   Facsimile: (202) 508-1007
10                                                 sirine@muslimadvocates.org
11
                                                   Attorney for Plaintiffs
12

13

14

15

16

17

18

19

20

21

22

23

24

25    NOTICE OF ERRATA                                2
      Case No. 3:18-CV-01587
26

27

28
               Case 3:18-cv-01587-JD Document 81 Filed 04/10/19 Page 3 of 3




 1                                   CERTIFICATE OF SERVICE

 2          I hereby certify that on April 10, 2019, I electronically filed the foregoing document with
     the Clerk of the Court using CM/ECF. I also certify that the foregoing document should
 3   automatically be served this day on all counsel of record via transmission of Notices of
     Electronic Filing generated by CM/ECF.
 4
                                                  /s/ Sirine Shebaya
 5
                                                  Sirine Shebaya (pro hac vice)
 6                                                Attorney for Plaintiffs

 7                                                SIRINE SHEBAYA (pro hac vice)
                                                  sirine@muslimadvocates.org
 8                                                Muslim Advocates
                                                  P.O. Box 34440
 9                                                Washington, DC 20043
                                                  Telephone: (202) 897-2622
10                                                Facsimile: (202) 508-1007
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25    NOTICE OF ERRATA                               3
      Case No. 3:18-CV-01587
26

27

28
